                 Case 15-09032    Doc 215   Filed 10/18/18   Page 1 of 3
SO ORDERED.

SIGNED this 18th day of October, 2018.




                        UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                DURHAM DIVISION

   In re:                        )
                                 )
   NC & VA Warranty Company,     )              Case No. 15-80016
   Inc., dba 1st Choice          )
   Mechanical Breakdown          )              Chapter 7
   Coverage,                     )
                                 )
   _______________Debtor.________)
                                 )
   Sara A. Conti, Trustee for    )
   NC & VA Warranty Company,     )
   Inc., dba 1st Choice          )
   Mechanical Breakdown          )
   Coverage,                     )
                                 )
                  Plaintiff,     )
                                 )
   v.                            )              Adversary No. 15-09032
                                 )
   The Fidelity Bank and         )
   Dealers Assurance Company,    )
                                 )
   _______________Defendants.____)


                       ORDER AMENDING MEMORANDUM OPINION
                     DENYING MOTIONS FOR SUMMARY JUDGMENT

         On September 27, 2018, the Court denied the Motions for the

   reasons set forth in the Memorandum Opinion Denying Motions for

                                            1
            Case 15-09032    Doc 215   Filed 10/18/18   Page 2 of 3



Summary Judgment.   ECF No. 204 (the “Opinion”).              In the Opinion,

the Court exercised its statutory authority under 28 U.S.C. § 157,

but erroneously cited § 157(b)(2)(H).               The Court’s statutory

authority to hear and determine the matters set forth in the

pleadings is under §§ 157(b)(2)(A), (B), (C), or (O).

     IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that the

Opinion is hereby amended to reflect the Court’s exercise of its

statutory   authority       over   the     proceeding      pursuant   to   §§

157(b)(2)(A), (B), (C), or (O).

                            [End of Document]




                                       2
           Case 15-09032   Doc 215   Filed 10/18/18   Page 3 of 3



                       PARTIES TO BE SERVED
William P. Miller                        D. Wesley Newhouse
Bankruptcy Administrator                 Newhouse, Prophater, Kolman &
101 South Edgeworth Street               Hogan, LLC
Greensboro, NC 27401                     5025 Arlington Centre Blvd.,
                                         Suite 400
Sara A. Conti                            Columbus, Ohio 43220
P.O. Box 939
Carrboro, NC 27510                       Andrew L. Turscak, Jr.
                                         Thompson Hine, LLP
J. Alexander S. Barrett                  127 Public Square
Hagan, Barrett & Langley,                3900 Key Center
PLLC                                     Cleveland, Ohio 44114
300 North Greene Street,
Suite 200                                Alan F. Berliner
Greensboro, NC 27401                     Michael L. Dillard
                                         Thompson Hine, LLC
The Fidelity Bank                        41 South High Street, Suite
c/o Mary W. Willis,                      1700
Registered Agent                         Columbus, Ohio 43215
100 S. Main Street
P.O. Box 8 (27526-0008)                  John Paul H. Cournoyer
Fuquay-Varina, NC 27526                  Northen Blue, LLP
                                         1414 Raleigh Road, Suite 435
Holmes Harden                            Chapel Hill, NC 27517
301 Fayetteville Street,
Suite 1700
Raleigh, NC 27061

Michael S. Kolman
Newhouse, Prophater, Kolman &
Hogan, LLC
5025 Arlington Centre Blvd.,
Suite 400
Columbus, Ohio 43220




                                     3
